Order entered December 11, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01373-CV

                   IN RE WILLIAM THOMAS NICHOLAS, JR., Relator

                  Original Proceeding from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F96-51486-VI

                                          ORDER
                        Before Justices Lang-Miers, Myers, and Boatright

       Based on the Court’s opinion of this date dismissing this proceeding for want of

jurisdiction, we DENY AS MOOT relator’s November 29, 2017 motion for leave to file petition

for writ of mandamus and DENY AS MOOT relator’s November 29, 2017 motion to proceed in

forma pauperis.


                                                     /s/   JASON BOATRIGHT
                                                           JUSTICE